DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed June 30, 2022 is acknowledged and has been entered.  Claims 1, 10-13, 16, 17, 20, 23-26, 32, and 34 have been canceled.  Claims 27, 30, and 31 have been amended.

2.	Claims 27-31 and 33 are currently under prosecution.

Grounds of Objection and Rejection Withdrawn
3.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 5, 2022.
As before noted, at least part of the grounds of rejection of the claims under 35 U.S.C. § 112(a) as not satisfying the enablement requirement have been withdrawn because Applicant stated for the record that the anti-CTLA-4 antibodies ipilimumab and tremelimumab to which the instant claims are directed are the antibodies described by the documents provided and that those particular antibodies are at present available from commercial sources for use in practicing the claimed invention.1  As noted in the preceding Office action mailed December 21, 2021, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing2.  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Drawings
4.	The drawings are objected to because Figure 2 includes a first, a second, and a third portion, where the second and third portions are each labeled “Fig. 2 (Cont.)”.  Figures that continue on more than one sheet should be labeled by Figure number and then a capital letter corresponding to how many sheets the figure continues on (i.e., A, B, etc.)  See 37 CFR § 1.84.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 27-31 and 33 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 27-31 and 33 are indefinite for the following reasons:
	(a)	Claim 27 recites, “wherein the combination is administered in a dose […]”, but the claim does not recite an active step by which the combination is administered.  The only active step that is presently recited by the claim is the step by which a population of cells comprising targeted cancer cells is contacted with a combination of two antibodies in the presence of human phagocytic cells.  Must the combination be administered?  If so to whom or what?
Beginning at page 8 of the amendment filed June 30, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	Applicant has remarked that claim 30 has been amended to clarify that the combination is administered to a human subject.
	Applicant’s amendment of claim 30 has not obviated the stated ground of rejection of the claims, as a whole, because for the reason provided above it is not clear how claim 27 should be construed. 
	 (b)	Claim 30, as presently amended, recites, “wherein the combination of (i) an anti-CD47 antibody; and (ii) an anti-CTLA-4 antibody is administered to a human subject”, but it is unclear if the invention is regarded as a method comprising contacting a population of cells comprising targeted cancer cells with a combination of an anti-CD47 antibody and an anti-CTLA-4 antibody and administering to a human subject that same combination or if the invention is regarded as a method comprising a step of “contacting” a population of cells comprising targeted cancer cells with the combination by administering the combination to a human subject.  What process is it that is regarded as the invention?
	(c)	Claim 33, which depends from claim 30, recites, “wherein the immunodepletion of the targeted cancer cells leads to a regression in the size of a tumor”, but the subject to whom the combination is administered is not necessarily a subject having a tumor (according to claim 30).  Must the subject have a tumor and are the targeted cancer cells comprised within a tumor in the subject?  It is unclear.  This is particularly true since according to claim 30, which depends from claim 27, as does claim 29, the step of contacting is performed in vitro and the cancer cells that are targeted in vitro are presumably not comprised within a tumor.  Thus it should not be presumed that the targeted cancer cells to which claims 30 and 33 are directed are necessarily comprised within a tumor.  Furthermore, because the specification discloses that the term cancer is intended to include non-solid cancers or “circulating cancers” such as leukemias,3 it must not be presumed that the targeted cancer cells to which the claims are directed are necessarily comprised within a tumor or solid mass.4
	(d)	Turning briefly to address claim 31, which recites, “wherein the administering of the combination [to a human subject] provides for increased overall survival of the subject”, as noted above, it is not clear that the subject to whom the combination is administered is a subject having a tumor (particularly since the step of contacting as recited by the preceding claim (i.e., claim 27) may occur in vitro according to claim 29).  If the subject is not a subject having a tumor or a subject bearing the “targeted cancer cells” why is it that the step of administering to the subject the recited combination provides for increased overall survival of the subject?  Will the administration of the combination to any given human subject, including, for example, a subject free of cancer5 have increased overall survival as a result of the administration?  How is this thought to be possible?  Moreover why should it be expected that the administration of the combination to any given human subject will provided for the increased overall survival of the subject?  Does the administration prevent the development or onset of cancer in human subjects?  It is seems unlikely but there is no evidence to support the assertion that the invention, as claimed, can be effectively used to provide for increased overall survival of a human subject by preventing the development or onset of cancer in the subject.6  So, then, what subject matter is it that is regarded as the invention?
In summary it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

7.	Claims 27-31 and 33 are rejected under 35 U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor regards as the invention. Evidence that claims 27-31 and 33 fail to correspond in scope with that which the inventor or a joint inventor regards as the invention can be found in the reply filed June 30, 2022. In that paper, the inventor or a joint inventor has stated, “phagocytosis of targeted cells is increased when anti-CD47 antibodies are administered in combination with an antibody that selectively binds to the targeted cells” (the paragraph bridging pages 9 and 10) and “[particularly] relevant to the present invention is the demonstration that targeting antibodies in combination with CD47 blockade can also increase phagocytosis of normal hematopoietic cells” (page 10).  These statements indicate that the invention is different from what is defined in the claims because it is only according to claim 30 that the combination is “administered” to a human subject and only according to claim 28 that the combination “further comprises an antibody that binds to an antigen on the targeted cancer cell”.  Thus, according to any claim other than claims 30 and 31, the method does not comprise an active step by which the combination is administered and according to any claim other than claim 28 the combination does not comprise an antibody that selectively binds to the targeted cancer cells (by binding to an antigen on the targeted cancer cells).  This indicates that the subject matter regarded as the invention is subject matter that is only in part encompassed by only some of the claims (i.e., none of the claims are drawn to the subject matter that is regarded as the invention).8  Further indicating that Applicant regards the invention to be something other than that which is claimed, Applicant has remarked, “WO2011/143624 does not teach the specific combination of an anti-CD47 antibody and an antibody that binds to activated T cells” (page 10).  This remark indicates that the invention is different from what is defined in the claims because the claims are drawn to a method comprising contacting a population of cells with a combination of an anti-CD47 antibody and an anti-CTLA-4 antibody, not a combination of an anti-CD47 antibody and “an antibody that binds to activated T cells”.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 27-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (Cancer Med. 2015 Sep; 4 (9): 1322-33; electronically published June 16, 2015), WO 2011/143624-A2, and Lote et al. (Cancer Treat Rev. 2015 Dec; 41 (10): 893-903; electronically published September 21, 2015).
Beginning at page 8 of the amendment filed June 30, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
Yoshida et al. teaches CD47 is a promising therapeutic target to be used in treating gastric cancer in human patients; see entire document (e.g., the abstract).  Yoshida et al. teaches a monoclonal antibody that specifically binds to human CD47, which is capable of enhancing in vitro phagocytosis of gastric cancer cells expressing CD47 by human macrophages and, when administered to xenograft mice bearing gastric tumors, prolonging the survival of intraperitoneal cancer dissemination in mice compared to control antibodies (see e.g., the abstract; page 1324; and page 1329, Figure 3).  On the basis of their collective findings, Yoshida et al. discloses targeting CD47 should be a promising and fruitful therapeutic approach for treating gastric cancer in human patients afflicted by the disease (page 1331).
WO 2011/143624-A2 (Liu et al.) teaches an anti-human CD47 antibody comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising amino acid sequences identical to the amino acid sequences of SEQ ID NOs: 1, 2, and 3 as set forth by the instant application and a light chain variable domain comprising CDRs comprising amino acid sequences identical to the amino acid sequences of SEQ ID NOs: 4, 5, and 6 as set forth by the instant application; see entire document (e.g., SEQ ID NOs: 20-25).  Liu et al. teaches the antibody is used to treat cancer and that the antibody is particularly effective because it acts to increase the phagocytosis of CD47 expressing tumor cells; see, e.g., Summary of the Invention; Methods of Use; and Example 1.  Liu et al. teaches the antibody is used in combination with other anticancer therapies (see, e.g., Example 1).  Liu et al. teaches the antibody may be used in vitro (see, e.g., Example 1) or in vivo (see, e.g., Summary of the Invention).  Liu et al. teaches the antibody may be intact and comprise an Fc domain of any isotype including, for example, IgG4; see, e.g., paragraph [0039].
Lote et al. teaches PD-1 or PD-L1 blockade in combination with other immunotherapy is being used to treat gastric cancer with some promising results; see entire document (e.g., the abstract; page 900).  Lote et al. teaches preclinical studies demonstrated that blockade of this interaction, using anti-PD-1 or anti-PD-L1 antibodies, can restore T cell activity against tumor cells, thereby preventing cancer metastasis and reducing tumor volume (page 893).  With the promise of such preclinical studies, Lote et al. discloses that a number of clinical trials have been initiated, some of which have been completed or are underway in which antibodies that specifically bind to PD-1 or PD-L1 are used (see, e.g., Table 1 at pages 895 and 896).  Lote et al. teaches PD-1 interaction with its ligands inhibits T-cell receptor signaling and down-regulates T-cell response (page 893).  Lote et al. teaches avelumab, an anti-PD-L1 antibody, in particular, which has been used to treat gastric cancer; see, e.g., Table 1 at page 895.  In addition, Lote et al. teaches combinations of antibodies that bind to different immune checkpoint inhibitors (e.g., PD-1, PD-L1, and CTLA-4) are being used to treat cancer (see, e.g., Table 1).  In particular Lote et al. teaches the anti-CTLA-4 antibody tremelimumab is being used in combination with another antibody that blocks the function of another immune checkpoint inhibitor (see, e.g., Table 1).  Furthermore, Lote et al. teaches the anti-CTLA-4 antibody ipilimumab (see, e.g., pages 897 and 900).  With particular regard to claim 10, Lote et al. teaches there is evidence that suggests that trastuzumab, an antibody that binds to HER2 on the surface of targeted cancer cells, when combined with anti-PD-1 antibodies such as those described may enhance efficacy (see, e.g., page 901).  Finally Lote et al. teaches combinations of different therapeutic agents may lead to synergistic anticancer effects; see, e.g., page 900 and Table 1, which lists a number of studies that found that combinations of different modalities led to synergy (e.g., the study described by Woo et al. (reference 56)).
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a human patient having gastric cancer by administering to the patient a therapeutically effective amount of a combination of an anti-human CD47 antibody having a structure that is indistinguishable from that of the antibody to which the instant claims are directed, which is capable of blocking the interaction of CD47 and which acts to increase the phagocytosis of CD47 expressing tumor cells, as suggested by Yoshida et al. and Liu et al., and an anti-human PD-1 or anti-PD-L1 antibody, which is capable of blocking the interaction of PD-1 and PD-L1, or more particularly the anti-PD-L1 antibody avelumab, as suggested by Lote et al.  One ordinarily skilled in the art before the effective filing date of the claimed invention to develop a more efficacious method for treating the disease in human patients afflicted by the disease.  Furthermore, with particular regard to claim 28, it would have been obvious to practice the method suggested by the prior art by administering to the patient trastuzumab or any other such antibody that specifically binds to an antigen on the targeted cancer cells, which has been used therapeutically, since according to Lote et al. such combinations may enhance efficacy.  In addition, given the teachings of Lote et al., it is submitted that it would have been obvious to practice the method suggested by the prior art by administering to the patient the anti-CTLA-4 antibody tremelimumab or the anti-CTLA-4 antibody ipilimumab.  This is because, as suggested, combinations of more than one of such therapeutic agents have proven more effective than therapeutic agents used alone.  
	With regard to claims 31 and 33, since the method suggested by the claimed invention is materially and manipulatively indistinguishable from the process suggested by the prior art, it is fully expected that the practice of latter will cause the same effects as the practice of the claimed invention.  Notably mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).
	With regard to claim 29, which recites the method or more particularly the step of contacting is performed in vitro, it is submitted that it would have been obvious to practice the method suggested by the prior art in vitro to show that the method, which comprises a single step by which a population of cells comprising cancer cells is contacted with an anti-CD47 antibody and an anti-CTLA-4 antibody, both according to the claim 27, in the presence of human phagocytic cells can be used effectively to facilitate the depletion of targeted cancer cells as intended, particularly before launching clinical trials in which the method will be practiced in vivo. 
	Applicant traversed the rejection set forth of the claims as set forth in the preceding Office action mailed April 5, 2022, arguing that the claimed invention would not have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention, even given the teachings of the prior art, because the artisan would not have been motivated to modify the method taught or suggested by Yoshida et al. in the manner suggested by the teachings of Liu et al. and/or Lote et al.
This argument was not found persuasive.  Here again Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  So, then, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above, Yoshida et al. teaches CD47 is a promising therapeutic target to be used in treating gastric cancer in human patients.  In fact Yoshida et al. teaches a monoclonal antibody that specifically binds to human CD47, which is capable of enhancing in vitro phagocytosis of gastric cancer cells expressing CD47 by human macrophages and, when administered to xenograft mice bearing gastric tumors, prolonging the survival of intraperitoneal cancer dissemination in mice compared to control antibodies and on the basis of their collective findings, Yoshida et al. discloses targeting CD47 should be a promising and fruitful therapeutic approach for treating gastric cancer in human patients afflicted by the disease.  Then, as noted above, WO 2011/143624-A2 (Liu et al.) teaches an anti-human CD47 antibody comprising a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising amino acid sequences identical to the amino acid sequences of SEQ ID NOs: 1, 2, and 3 as set forth by the instant application and a light chain variable domain comprising CDRs comprising amino acid sequences identical to the amino acid sequences of SEQ ID NOs: 4, 5, and 6 as set forth by the instant application.  This particular antibody, as Liu et al. teaches, is used to treat cancer and has been found to be particularly effective because it acts to increase the phagocytosis of CD47 expressing tumor cells.  In addition Liu et al. teaches the antibody is used in combination with other anticancer therapies (see, e.g., Example 1).  Liu et al. teaches the antibody, which may be of the IgG4 isotype, may be used either in vitro or in vivo.  Turing to Lote et al., this document teaches PD-1 or PD-L1 blockade in combination with other immunotherapy is being used to treat gastric cancer with some promising results and that preclinical studies demonstrated that blockade of this interaction, using anti-PD-1 or anti-PD-L1 antibodies, can restore T cell activity against tumor cells, thereby preventing cancer metastasis and reducing tumor volume.  With the promise of such preclinical studies, Lote et al. discloses that a number of clinical trials have been initiated, some of which have been completed or are underway in which antibodies that specifically bind to PD-1 (or its ligand PD-L1) or to CTLA-4 (and in particular the anti-CTLA-4 antibodies tremelimumab and ipilimumab) are used to treat cancer in combination with other therapeutic antibodies such as trastuzumab, an antibody that binds to HER2 on the surface of targeted cancer cells.  As Lote et al. discloses such therapeutic antibodies may be combined with antagonistic antibodies that bind to checkpoint inhibitors such as CTLA-4 to inhibit binding thereof to its ligands in order to achieve enhanced therapeutic efficacy and even synergistic effects.  Given these teachings by the prior art, it would have been immediately obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to treat a human patient having gastric cancer by administering to the patient a therapeutically effective amount of a combination of an anti-human CD47 antibody having a structure that is indistinguishable from that of the antibody to which the instant claims are directed, which is capable of blocking the interaction of CD47 and which acts to increase the phagocytosis of CD47 expressing tumor cells, as suggested by Yoshida et al. and Liu et al., and an anti-human CTLA-4 antibody, which is capable of blocking the interaction of CTLA-4 and a ligand thereof, or more particularly the anti-CTLA-4 antibody tremelimumab or the anti-CTLA-4 antibody ipilimumab.  As previously explained, one ordinarily skilled in the art before the effective filing date of the claimed invention to develop a more efficacious method for treating the disease in human patients afflicted by the disease.
Applicant previously argued that the skilled artisan would not have had a reasonable expectation of successfully practicing the claimed invention, as suggested by the prior art, due to the unpredictable nature of the art.
Notably, as explained in the Office action mailed April 5, 2022, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  So, in response, it is submitted that one of ordinary skill in the art as of the effective filing date of the claimed invention would have had a reasonable expectation of successfully practicing the claimed invention, as suggested by the prior art, to cause the immunodepletion of targeted cancer cells by human phagocytic cells by contacting a population of cells comprising the targeted cancer cells in the presence of the phagocytic cells with a combination of an anti-CD47 antibody that binds to CD47 to block its binding to SIRP and an antibody that binds to CTLA-4 to block its binding to a ligand thereof or more particularly tremelimumab or ipilimumab.  Why?  This is because, as before explained, the prior art  teaches a monoclonal antibody that specifically binds to human CD47 is capable of facilitating the phagocytosis of cancer cells expressing CD47 by human macrophages.  The antibody described by Liu et al. in particular is just such an antibody and it is a matter of fact that this same antibody binds to CD47 to block binding of CD47 to SIRP and is capable of being used to increase the phagocytosis of CD47 expressing tumor cells.  This is because it was known that the combination of such therapeutic antibodies and antibodies that act as checkpoint inhibitors or more particularly the anti-CTLA-4 antibody tremelimumab or the anti-CTLA-4 antibody ipilimumab are used to treat cancer and that the combination is very often found to cause synergistic effects such that the therapeutic effect of the combination is greater than the therapeutic effect of either modality alone.  Accordingly Applicant is reminded “[if] a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).  Moreover  “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” Id. at 1739.  Even so, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.   
With regard to the instant claims Applicant has traversed the propriety of maintaining the stated grounds of rejection arguing that “[one] of skill in the art would not have expected the recited combination of antibodies to have improved effectiveness” (see the argument beginning at page 9 of the amendment filed June 30, 2022), but the claims make no mention of a combination that exhibits relatively “improved” effectiveness.  In fact it is not even clear which effect it is that is achieved by the practice of the claimed invention that is allegedly improved.  To be clear, while the claimed invention is a method intended for use in targeting human cancer cells for immunodepletion by human phagocytic cells comprising contacting a population of cells comprising targeted cancer cells with a combination of an anti-CD47 antibody and an anti-CTLA-4 antibody, both according to claim 27, it is unclear if the effect that is improved is the immunodepletion of the targeted cancer cells by the phagocytic cells (since it might be some other effect that is achieved by the practice of the claimed invention, which is allegedly improved).9  Moreover, regardless of the nature of the effect that is improved, it is not evident relative to what standard the improvement is determined or measured.  So, because it is not clear which effect it is that is relatively improved, nor how the improvement must be determined (i.e., relative to what standard of comparison the improvement is measured), it is not evident why the artisan of ordinary skill in the art might have found the improvement unexpected.  Accordingly it is unclear what weight, if any, should be given to the argument.
With further regard to the argument that the artisan of skill in the art would not have expected the recited combination of antibodies to have “improved effectiveness”, though claim 27 recites, “wherein the combination is administered in a dose that achieves immunodepletion of the targeted cancer cells”, the method does not comprise an active step by which a dose of the combination is administered.  Rather the only active step that is recited by claim 27 is a step by which a population of cells comprising targeted cancer cells is contacted with a combination of antibodies in the presence of phagocytic cells.  Nevertheless, even if it might be presumed that the combination, when used to contact the population of cells comprising targeted cancer cells in the presence of human phagocytic cells, is effective to facilitate the immunodepletion of the targeted cancer cells by the phagocytic cells, it would still not be apparent relative to what standard the effectiveness of the combination to cause the immunodepletion is determined to be “improved”.  So, again, it is not clear what weight should be given to the argument.   
Applicant has argued that Applicant has found that “normal hematopoietic cells do not have increased phagocytosis when contact with a blocking anti-CD47 antibody in vivo” (page 9 of the amendment filed June 30, 2022), but it is not clear why this finding is relevant to instant inquiry as to the obviousness of the claimed invention over the teachings of the prior art.  The claims are drawn to a method comprising contacting a population of cells comprising targeted cancer cells with a combination of antibodies in the presence of phagocytic cells, not “normal hematopoietic cells”.  Even so, as noted above, Yoshida et al. teaches CD47 is a promising therapeutic target to be used in treating gastric cancer in human patients, as well as a monoclonal antibody that specifically binds to human CD47, which is capable of enhancing in vitro phagocytosis of gastric cancer cells expressing CD47 by human macrophages.  On the basis of their collective findings, Yoshida et al. discloses targeting CD47 with an antibody that binds to CD47 and facilitates phagocytosis of cancer cells by macrophages should be a promising and fruitful therapeutic approach for treating gastric cancer in human patients afflicted by the disease.  It is therefore not understood why the artisan of ordinary skill in the art would not have reasonably expected success in using the antibody to treat cancer in human subjects.  “[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).  Still, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
In addition with further regard to the instant claims Applicant has argued that anti-PD1 antibodies do not increase phagocytosis of targeted cells (page 11), but it is not evident how such a remark is relevant since the claims do not recite a step by which targeted cancer cells are contacted with a combination comprising anti-PD-1 antibodies.  Rather the claims are drawn to a method comprising contacting a population of cells comprising targeted cancer cells with an anti-CD47 antibody, as taught in particular by Yoshida et al. and Liu et al., in combination with an anti-CTLA-4 antibody as suggested by Lote et al.  
As explained above, given the teachings of the prior art, it would have been obvious to one ordinarily skilled in the art to treat a human patient having gastric cancer by administering to the patient a therapeutically effective amount of a combination of an anti-human CD47 antibody having a structure that is indistinguishable from that of the antibody to which the instant claims are directed, which is capable of blocking the interaction of CD47 and which acts to increase the phagocytosis of CD47 expressing tumor cells, as suggested by Yoshida et al. and Liu et al., and an anti-human PD-1 or anti-PD-L1 antibody, which is capable of blocking the interaction of PD-1 and PD-L1, or more particularly the anti-PD-L1 antibody avelumab, as suggested by Lote et al.  One ordinarily skilled in the art before the effective filing date of the claimed invention to develop a more efficacious method for treating the disease in human patients afflicted by the disease.  Furthermore, with particular regard to claim 28, it would have been obvious to practice the method suggested by the prior art by administering to the patient trastuzumab or any other such antibody that specifically binds to an antigen on the targeted cancer cells, which has been used therapeutically, since according to Lote et al. such combinations may enhance efficacy.  In addition, given the teachings of Lote et al., it is submitted that it would have been obvious to practice the method suggested by the prior art by administering to the patient the anti-CTLA-4 antibody tremelimumab or the anti-CTLA-4 antibody ipilimumab.  This is because, as suggested, combinations of more than one of such therapeutic agents have proven more effective than therapeutic agents used alone.  Therefore, although Applicant’s arguments have been carefully considered, it is submitted that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art and because there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.  
Lastly Applicant has argued that the claimed invention provides for “unexpected benefits” as evidenced by the data shown in Figure 2.  Applicant contends that “the level of rescue of mortality and reduction in tumor size observed in combined CD47 and CTLA4 blockage represents greater than expected benefits, because the extent of survival is increased is beyond what would be expected” (page 12).
In response, Figure 2 shows the results of an experiment described by Example 11 beginning at page 39 in which mice were implanted subcutaneously with sarcoma cells and then treated intraperitoneally with “a CD47 blocking agent, anti-CTLA-4, or a combination” (page 39 of the specification).  The evidence presented is reasonably commensurate in scope with the claims.  Nevertheless, it is not apparent why the results achieved would not have been unexpected or why it should be concluded therefrom that the claimed invention is practiced with unexpected success.
Then, too, with regard to the obviousness of the claimed invention, which appears materially and manipulatively indistinguishable from the method suggested the prior art, even if in practicing an embodiment of the claimed invention, Applicant were to observe synergism or a better than expected therapeutic effect, it is aptly noted that the observation alone is not necessarily sufficient to render the claimed invention unobvious.
“[W]e attribute no magic status to synergism per se since it may be expected or unexpected.” In re Huellmantel, 324 F.2d 998, 1003 (CCPA 1963); see also In re Kollman, 595 F.2d 48, 55 n.6 (CCPA 1979) (“Synergism, in and of itself, is not conclusive of unobviousness in that synergism might be expected.”).
“[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
“[A] greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Furthermore, as in accordance with M.P.E.P. § 712.02(b), the burden is on Applicant to establish that the results are unexpected to an unobvious extent and of a significant, practical advantage, a burden which seems not to have been met here, especially upon consideration of the breadth of the claims.
In this case, as discussed above, it is submitted that an additive or synergistic effect should not have been unexpected.10
However, since Applicant has argued that such an effect would not have been expected, it is duly noted that the factual evidence of the effect as presented by this application is not reasonably commensurate in scope with the breadth of the claims, which are drawn to a method of targeting human cancer cells for immunodepletion by human phagocytic cells comprising contacting a population of cells comprising targeted cancer cells with a combination of an anti-human CD47 antibody and an anti-human CTLA-4 antibody, so as to increase the overall survival of a human subject to whom the combination is administered or lead to a regression in the size of a tumor (presumably in the human subject).  Example 11 of the specification only describes a method of treating mice implanted with sarcoma cells using a combination of an antibody that is presumed capable of binding to mouse CD47 and an antibody that is presumed capable of binding to mouse CTLA-4.  The specification does not appear to describe the treatment of any given type of cancer or tumor in a human subject using the combination of the antibodies recited by the claims.  Moreover the specification does not appear to describe the outcome of treating any given type of cancer or tumor in a human subject using the combination of the antibodies recited by the claims such that it is evident that the treatment either increases the overall survival of a human subject to whom the combination is administered or leads to a regression in the size of a tumor in the subject. 
According to M.P.E.P. § 2145, the evidence presented by Applicant to overcome a prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority or synergy must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).
Clearly this is not the case here.
According to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).  
Accordingly, Applicant’s arguments have been carefully considered, but not found persuasive. 

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

13.	Claims 27-31 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29-58 of U.S. Patent No. 10,889,649 in view of Lote et al. (Cancer Treat Rev. 2015 Dec; 41 (10): 893-903; electronically published September 21, 2015).  
	The claims of the patent are drawn to a method of inducing phagocytosis of a target cell (e.g., a cancer cell), the method comprising: contacting a target cell with a macrophage in the presence of an anti-MHC Class I/LILRB1 agent, which is an antibody that binds to and antagonizes an immune inhibitory molecule, and at least one of an anti-CD47/SIRPA agent or more particularly the anti-CD47 antibody Hu5F9-G411 and an agent that opsonizes the target cell (e.g., an antibody that binds to HER-2 such as trastuzumab) for a period of time sufficient to induce phagocytosis of the target cell by the macrophage.
The claims of the patent do not recite that the method comprises administering to a patient having the targeted cancer cells an effective amount of the anti-CTLA-4 antibody ipilimumab or tremelimumab.
	This deficiency is remedied by the teachings of Lote et al.
Lote et al. teaches PD-1 or PD-L1 blockade in combination with other immunotherapy is being used to treat gastric cancer with some promising results; see entire document (e.g., the abstract; page 900).  Lote et al. teaches preclinical studies demonstrated that blockade of this interaction, using anti-PD-1 or anti-PD-L1 antibodies, can restore T cell activity against tumor cells, thereby preventing cancer metastasis and reducing tumor volume (page 893).  With the promise of such preclinical studies, Lote et al. discloses that a number of clinical trials have been initiated, some of which have been completed or are underway in which antibodies that specifically bind to PD-1 or PD-L1 are used (see, e.g., Table 1 at pages 895 and 896).  Lote et al. teaches PD-1 interaction with its ligands inhibits T-cell receptor signaling and down-regulates T-cell response (page 893).  Lote et al. teaches avelumab, an anti-PD-L1 antibody, in particular, which has been used to treat gastric cancer; see, e.g., Table 1 at page 895.  In addition, Lote et al. teaches combinations of antibodies that bind to different immune checkpoint inhibitors (e.g., PD-1, PD-L1, and CTLA-4) are being used to treat cancer (see, e.g., Table 1).  In particular Lote et al. teaches the anti-CTLA-4 antibody tremelimumab is being used in combination with another antibody that blocks the function of another immune checkpoint inhibitor (see, e.g., Table 1).  Furthermore, Lote et al. teaches the anti-CTLA-4 antibody ipilimumab (see, e.g., pages 897 and 900).  With particular regard to claim 10, Lote et al. teaches there is evidence that suggests that trastuzumab, an antibody that binds to HER2 on the surface of targeted cancer cells, when combined with anti-PD-1 antibodies such as those described may enhance efficacy (see, e.g., page 901).  Finally Lote et al. teaches combinations of different therapeutic agents may lead to synergistic anticancer effects; see, e.g., page 900 and Table 1, which lists a number of studies that found that combinations of different modalities led to synergy (e.g., the study described by Woo et al. (reference 56)).
	In view of Lote et al. it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  In other words it would have been obvious to practice the claimed method by further administering to a patient having the targeted cancer cells an effective amount of the anti-CTLA-4 antibody ipilimumab or tremelimumab.  This is because Lote et al. teaches combinations of more than one antibody that acts to antagonize different immune checkpoint inhibitors can produce synergistic effects to enhance the efficacy of a treatment. 
Beginning at page 13 of the amendment filed June 30, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	The claims of the patent are drawn to a method of inducing phagocytosis of a target cell (e.g., a cancer cell), the method comprising: contacting a target cell with a macrophage in the presence of an anti-MHC Class I/LILRB1 agent, which is an antibody that binds to and antagonizes an immune inhibitory molecule, and at least one of an anti-CD47/SIRPA agent or more particularly the anti-CD47 antibody Hu5F9-G412 and an agent that opsonizes the target cell (e.g., an antibody that binds to HER-2 such as trastuzumab) for a period of time sufficient to induce phagocytosis of the target cell by the macrophage.
The claims of the patent do not recite that the method comprises administering to a patient having the targeted cancer cells an effective amount of the anti-CTLA-4 antibody ipilimumab or tremelimumab.
	This deficiency is remedied by the teachings of Lote et al.
Lote et al. teaches PD-1 or PD-L1 blockade in combination with other immunotherapy is being used to treat gastric cancer with some promising results; see entire document (e.g., the abstract; page 900).  Lote et al. teaches preclinical studies demonstrated that blockade of this interaction, using anti-PD-1 or anti-PD-L1 antibodies, can restore T cell activity against tumor cells, thereby preventing cancer metastasis and reducing tumor volume (page 893).  With the promise of such preclinical studies, Lote et al. discloses that a number of clinical trials have been initiated, some of which have been completed or are underway in which antibodies that specifically bind to PD-1 or PD-L1 are used (see, e.g., Table 1 at pages 895 and 896).  Lote et al. teaches PD-1 interaction with its ligands inhibits T-cell receptor signaling and down-regulates T-cell response (page 893).  Lote et al. teaches avelumab, an anti-PD-L1 antibody, in particular, which has been used to treat gastric cancer; see, e.g., Table 1 at page 895.  In addition, Lote et al. teaches combinations of antibodies that bind to different immune checkpoint inhibitors (e.g., PD-1, PD-L1, and CTLA-4) are being used to treat cancer (see, e.g., Table 1).  In particular Lote et al. teaches the anti-CTLA-4 antibody tremelimumab is being used in combination with another antibody that blocks the function of another immune checkpoint inhibitor (see, e.g., Table 1).  Furthermore, Lote et al. teaches the anti-CTLA-4 antibody ipilimumab (see, e.g., pages 897 and 900).  With particular regard to claim 10, Lote et al. teaches there is evidence that suggests that trastuzumab, an antibody that binds to HER2 on the surface of targeted cancer cells, when combined with anti-PD-1 antibodies such as those described may enhance efficacy (see, e.g., page 901).  Finally Lote et al. teaches combinations of different therapeutic agents may lead to synergistic anticancer effects; see, e.g., page 900 and Table 1, which lists a number of studies that found that combinations of different modalities led to synergy (e.g., the study described by Woo et al. (reference 56)).
	In view of Lote et al. it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.  In other words it would have been obvious to practice the claimed method by further administering to a patient having the targeted cancer cells an effective amount of the anti-CTLA-4 antibody ipilimumab or tremelimumab.  This is because Lote et al. teaches combinations of more than one antibody that acts to antagonize different immune checkpoint inhibitors can produce synergistic effects to enhance the efficacy of a treatment. 

14.	Claims 27-31 and 33 are directed to an invention not patentably distinct from claims 29-58 of commonly assigned of U.S. Patent No. 10,889,649.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,889,649, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

NOTE:  Applicant is again advised that depending upon how the claims are amended it may be necessary to resolve additional obviousness-type double patenting rejections over claims drawn to similar or overlapping subject matter and/or subject matter that would render the claimed invention obvious in any one or more of the following patents or applications before the instant claims might ever be considered allowable:  U.S. Patent No. 11,154,600; U.S. Patent No. 11,141,480; U.S. Patent No. 10,781,256; U.S. Patent No. 10,316,094; U.S. Patent No. 10,064,925; Application No. 17/468,265; Application No. 15/734,470; Application No. 17/182,081; Application No. 17/083,556; Application No. 17/072,681; Application No. 17/121,065; Application No. 16/619,387; 16/394,411; Application No. 16/045,312; Application No. 16/048,862; Application No. 15/518,976; and Application No. 14/786,868.  
 
Conclusion
15.	No claim is allowed.

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
August 9, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See pages 9 and 10 of the amendment filed March  17, 2022, which refer to copies of documents describing the antibody having the designation ipilimumab as the antibody having KEGG drug entry number D04603 and the antibody having the designation tremelimumab as the antibody having KEGG drug entry number D06657.
        
        2 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        3 See the disclosure in paragraph [86] beginning at page 21 of the specification.
        4 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        5 The claims do not recite a limitation requiring the subject to have a tumor or to bear the targeted cancer cells at the time of the administration.
        
        6 As explained more thoroughly below, per M.P.E.P. § 2173, a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
        7 See M.P.E.P. § 2172 (II).
        8 To be clear, Applicant’s remarks are interpreted as indicating that it is only in the presence of an antibody that binds to an antigen on the surface of the targeted cancer cells that the combination of the anti-CD47 antibody and anti-CDTLA-4 antibody facilitates the immunodepletion of targeted cancer cells by the phagocytic cells (presumably by a process involving antibody opsonization, i.e., the coating of the targeted cells with antibodies in order to increase their susceptibility to ingestion by phagocytes).
        9 Notably claim 31 recites the administering of the combination provides for increased overall survival of a subject to whom the combination is administered; so it might be that the effect that is improved is increased survival of the subject (perhaps relative to the survival of a subject to whom the combination is not administered).  On the other hand, since claim 33 recites the immunodepletion leads to a regression in the size of a tumor, the effect that is improved might be tumor regression as measured by the size of the tumor following the administration of the combination to a subject having a tumor (perhaps as compared to the size of a tumor in a subject to whom the combination is not administered).
        10 As noted above, Lote et al. suggests the inclusion of an anti-CTLA-4 antibody such as ipilimumab in the treatment regimen because these immune checkpoint inhibitors, which act to block the immunosuppressive activities of CTLA-4 and other such immune checkpoints, are often used in combination with other therapeutic agents to produce synergistic anticancer effects.
        11 This antibody comprises a structure according to claim 17.
        12 This antibody comprises a structure according to claim 17.